Citation Nr: 1001538	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to February 1970.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a Jan 
October 2006 rating decision by the Huntington Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350(b), 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) 

Given the favorable disposition of the claim for service 
connection for Special Monthly Compensation Based on the Need 
for Regular Aid and Attendance, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A.  Special Monthly Compensation Based on the Need for 
Regular Aid and Attendance.

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2009).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (2009).

The Veteran has various service-connected disabilities.  He 
is in receipt of a 50 percent evaluation for post traumatic 
stress disorder with history of anxiety neurosis, a 40 
percent evaluation for post traumatic degenerative disc 
disease of the lumbar spine as a result for shell fragment 
wound, a 30 percent evaluation for left nephrectomy, a 20 
percent evaluation for diabetes mellitus with erectile 
dysfunction, a 10 percent evaluation for multiple scars, a 10 
percent evaluation for tinnitus, and a noncompensable rating 
for bilateral hearing loss.  He has also established 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 

On VA Form 21-2680 examination for housebound status or 
permanent need for regular aid and attendance, dated in May 
2006, the examiner reported that the Veteran was unable to 
care for himself due to back pain.  There were no 
restrictions in each upper extremity with particular 
reference to grip, fine movements, and ability for self 
feeding, to button clothing, shave and attend the needs of 
nature.  He was able to bear his weight for transfers only; 
otherwise he was in a wheelchair due to back pain.  There was 
decreased range of motion in legs and lumbar spine due to 
back discomfort.  The examiner reported that the Veteran 
could leave his house at anytime as long as he was 
accompanied by someone who could help with transfers and his 
wheelchair.  He was not able to walk without the assistance 
of another person.  The examiner certified that the Veteran 
required daily personal health care services of a skilled 
provider without which the Veteran would require hospital, 
nursing home, or other institutional care.
 
On October 2006 VA examination, it was noted that the Veteran 
needed the assistance of both the Veteran's wife and the 
examiner to move him from the wheelchair to the exam table.  
He was not able to stand without the assistance of his cane 
on one side and his wife on the other side.  He was not able 
to perform range of motion testing because the danger of 
falling was too great.  His service-connected back disability 
prevented him from doing chores, shopping, exercising, and 
sports.  It severely limited his ability to participate in 
recreational activities and traveling and moderately 
interfered with bathing, dressing, toileting, and grooming.  
The examiner noted that the Veteran's wife had to help him 
put his shoes and socks on.  She also shaved him because he 
could not stand in front of the bathroom mirror and helped 
him get in and out of the bathtub.  She had to walk with him 
in the house and help him outside.  He only left the house to 
come to appointments.  He did not go to the stores.  His back 
pain was significantly and severely limiting.  

In an October 2008 VA telephone care progress note, it was 
noted that the Veteran had multiple medical problems 
including chronic low back pain, abdominal aortic aneurysm, 
status post repair in August 2007, complete heartblock with 
pacer placed in October 2007, type II diabetes mellitus, 
peripheral neuropathy, dyslipidemia, claudication symptoms, 
left nephrectomy due to injury, and gout.  It was noted that 
the Veteran was unable to care for himself without assistance 
and would likely need a nursing home or personal care home 
placement if it were not for his wife.  He has also been 
restricted to a wheelchair.  

Based upon the evidence of record, the Board finds that the 
Veteran's service connected disabilities render him so 
helpless as to require the aid and attendance of another.  
Accordingly, the criteria for increased rate of compensation 
pursuant to 38 U.S.C.A. § 1114(l) are met.

B.  Special Monthly Compensation Based on Housebound Status

38 C.F.R. § 3.350 (i) (2) provides that special monthly 
compensation at the 38 U.S.C.A. § 114 (s) rate is available 
where the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  The Veteran 
must be "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime."  Id.

Because special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114 (l) is 
greater than special monthly compensation at the rate set 
forth at 38 U.S.C.A. § 1114 (s), the claim for special 
monthly compensation at the housebound rate is moot.


ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


